Citation Nr: 1733369	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to February 1970.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was previously before the Board in March 2015 when it was remanded for additional development.


FINDING OF FACT

The competent and probative evidence is in relative equipoise as to whether the Veteran has residuals of left knee anterior cruciate ligament tear due to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of left knee anterior cruciate ligament tear are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Veteran seeks entitlement to service connection for a left knee disorder.

On the Veteran's February 1969 induction examination, the examiner noted that clinical evaluation of the Veteran's lower extremities was normal.  The Veteran, however, reported a history a left knee injury three years earlier.  On the Report of Medical History the Veteran checked "trick" or locked knee.  He reported he knee occasionally slipped out of place but then returned.  A June 1969 sick call treatment record shows the Veteran presented with left knee pain after being hit on a pugil stick course.  The Veteran provided a previous history of knee problems, including left knee trauma two years earlier, but said it was reinjured on a pugil stick course.  Questionable prior fracture was noted.  A June 1969 X-ray report shows there was a question of an early left knee healing stress fracture in the proximal shaft of the tibia on its lateral aspect.  The report added that this may be only a developmental bony projection.  A July 1969 sick call treatment record refers to the pugil stick injury three weeks prior; the diagnosis was resolving strain.  The Veteran was later seen in September 1969 for left knee soreness.  The report of February 1970 discharge examination report shows that clinical evaluation of the Veteran's lower extremities was normal.

Post service treatment records include a September 1999 private MRI (magnetic resonance imaging) report shows a diagnosis of torn left knee ACL (anterior cruciate ligament).  A significant tear in the medial meniscus was also reported.  A July 2003 insurance report shows that the Veteran had been determined to be disabled from July 31, 2002, to October 1, 2003.  The diagnoses included left knee ACL tear and internal derangement.  

A November 2011 VA examination report shows that left knee meniscus tear was diagnosed in 1999.  The report noted the Veteran had a history of a 2002 torn meniscus.  The Veteran informed the examiner he hurt his knee playing basketball around 2000, and that he had not been treated for 30 years following his military discharge.  The examiner commented that the Veteran, at his service induction examination, gave a history of a [preservice] injury.  The examiner also observed that the Veteran incurred an inservice knee injury during basic training, and was treated thereafter in service.  No other knee complaints, according to the examiner, were discerned until about 30 years after his service separation at which time he was diagnosed with a meniscus tear.  The examiner found that no evidence of chronicity either in service or after service was demonstrated.  He therefore opined that it was less likely as not that the current left knee problems were related to knee injuries in service.  

In a November 2012 treatment record, Dr. M.T.D. noted that the Veteran reported that he had an injury to his left knee in service.  He was struck violently on the side of his knee, felt a pop, had swelling, and felt like his knee never completely recovered from the injury.  He was fairly functional and able to get a job after his tour of duty in the military.  He noted that after that injury he never ran with the same strength or participated in agility sports or deep squats without some discomfort in the left knee.  The provider rendered the opinion that to the best of his knowledge and availability of the medical records the Veteran did sustain an injury to his left knee in the military.  This was most likely an injury to his ACL.  Over time, he developed a chronic ACL tear and an ACL deficient left knee.  He was one of the fortunate few that was able to manage with an ACL deficient knee.  As a consequence of his ACL deficient knee, he did ultimately go on and sustain medial and lateral meniscal tears.  As a consequence of having medial and lateral meniscectomies done, he was at increased risk to develop secondary degenerative arthritis of the left knee.  

An August 2013 private treatment record includes Dr. M.T.D.'s opinion that "it is entirely possible, and a probable, given the medical history I have had to review, that the service related left knee injury resulted in" left knee ACL instability.  The provider noted that this was most supported by the fact that the Veteran had chronic instability, a forced sedentary lifestyle, and no history of any other specific knee injury that could have caused left knee anterior cruciate ligament tear and instability.

The Veteran was afforded a VA medical examination in June 2015.  The examiner diagnosed the Veteran with left knee meniscal tear, left knee ACL tear, and degenerative arthritis of both knees.  The examiner noted that prior to service the Veteran had a left knee that popped out some and was weak after being hit in the side.  In training during boot camp he hurt his knee.  The Veteran reported that he was told that he had a hairline fracture.  He had a lot of swelling.  He had intermittent problems throughout service.  After service he had a seated job.  He had arthroscopic surgery in 2003 but his knee did not improve much.  The examiner reviewed the service treatment records and identified that at induction the Veteran reported an injury to his left knee and that it occasionally slipped out.  However, the examination was noted to be normal.  Treatment of the Veteran's knee in service was identified and it was noted that there was no mention of a knee condition or pain upon separation.  The post service treatment records were commented upon including the reports of Dr. M.T.D.

After examination, the examiner rendered the opinion that the record does not clearly show that he had meniscal or ACL tears prior to service.  The examiner noted that his exam was normal in service and he was able to complete his tour.

The examiner further opined that the Veteran's left knee ACL tear, meniscectomies, and arthritis are less likely as not related to service.  The examiner explained that the Veteran had an injury in service but was not treated for this after a few months and this was not mentioned at discharge.  The Veteran was able to work in a factory for decades without any treatment for his knee.  He gave the last VA examiner a history of an injury in 2000 while playing basketball with symptoms starting after that.  The examiner noted that it also was notable that the Veteran was able to play basketball which suggested no preexisting knee condition.  The Veteran's provider's explanation that his knee injury could have begun in service is speculative, and though possible, is not probable given the 30 year gap in treatment and the details.  In addition, his arthritis on x-ray is actually worse on the right, suggesting that he had no significant injury 40 years ago to his left knee.  An ACL tear 40 years ago would have resulted in significant arthritis by this time. 

In a statement dated in September 2015, Dr. M.T.D. reported that the Veteran sustained an injury to his left knee in military boot camp.  Subsequent to the injury, he was ultimately diagnosed with complete tear of the left knee ACL.  The provider rendered the opinion that it is at least as likely as not that the ACL tear was due to his military service.

In a statement dated in September 2015 the Veteran reported that post service there were days when his knee would give out on him and swell up.  He dealt with the problem the best he could because he did not have medical insurance at the time.  The Veteran reported that his post service employment required him to sit at a sewing machine and then he put in to be a "hi-lo" driver, which also required sitting.  He stated that he did not work at positions that required a lot of standing and walking.  With regard to his injury playing basketball, the Veteran explained that his knee gave out the first time he tried to play.

The Board finds that entitlement to service connection for residuals of left knee ACL tear is warranted.  The Veteran was not noted to have any knee disability upon examination at entrance to service and is therefore presumed to have entered service in a sound condition.  The presumption of soundness has not been rebutted as a VA examiner has rendered the opinion that the record does not clearly show that he had meniscal or ACL tears prior to service.  Thereafter, service treatment records reveal that the Veteran was treated for a left knee injury in service.  Post service, although VA examiners have rendered the opinion that the Veteran's left knee disability is not at least as likely as not related to the Veteran's injury in service, the Veteran's private provider has rendered the opinion that the Veteran's left knee disability is at least as likely as not related to the injury in service.  The VA examiner in November 2011 relied upon the lack of medical evidence for many years after separation from service to support the opinion.  The VA examiner in June 2015 in part relied upon the lack of medical evidence for many years after separation to support the opinion; however, the examiner also noted that x-ray evidence suggested that the Veteran's injury 40 years prior was not significant.  The private provider supported the opinion in September 2015 with the finding that the Veteran had an injury in service and was ultimately diagnosed with complete tear of the ACL.  Previously, in November 2012 the private provider noted that the Veteran's in service injury was most likely an injury to his ACL and that, over time, he developed chronic ACL tear and an ACL deficient left knee.  As a consequence of the ACL deficient knee he ultimately sustained meniscal tears and that the meniscectomies increased his risk to develop arthritis.  In August 2013 the private provider further noted that the Veteran had chronic instability, a forced sedentary lifestyle, and no history of any other specific knee injury that could have caused left knee anterior cruciate ligament tear and instability.  Lastly, the Veteran has competently and credibly reported that he had knee problems after discharge and took precautions, including jobs that required sitting, to protect his left knee.  As such, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's current left knee disability was incurred in service.  Therefore, affording the Veteran the benefit of the doubt, service connection for residuals of left knee ACL tear is granted.

ORDER

Service connection for residuals of left knee anterior cruciate ligament tear is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


